ORDER
The Disciplinary Review Board on May 19, 1997, having filed with the Court its decision concluding that RICHARD J. HANS-SON of SANTA ANA, CALIFORNIA, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months on the basis of respondent’s conviction of possession of narcotics paraphernalia, in violation of N.J.S.A. 2C:36-2, conduct in violation of RPC 8.4(b);
And the Disciplinary Review Board having further concluded that respondent should be required to demonstrate by psychiatric proof his fitness to practice and that after reinstatement to practice additional reports attesting to his fitness should be submitted to the Office of Attorney Ethics six months and one year;
And good cause appearing;
It is ORDERED that RICHARD J. HANSSON is hereby suspended from the practice of law for a period of three months, effective July 1, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate by psychiatric proof that he is fit to practice law; and it is further
*396ORDERED that respondent after reinstatement to practice shall provide the Office of Attorney Ethics with additional psychiatric reports attesting to his fitness to practice, said reports to be submitted six months and one year after reinstatement to practice; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.